Citation Nr: 0003013	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  98-09 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Groups III and IV of the left 
shoulder, currently rated as 20 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
residuals of a shell fragment wound to the left temple with 
retained metallic foreign bodies.

3.  Entitlement to an increased (compensable) evaluation for 
a residuals of a shell fragment wound to the right upper arm 
with retained metallic foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel



INTRODUCTION

The veteran had active duty in the Commonwealth Army of the 
Philippines in the service of the Armed Forces of the United 
States as follows: beleaguered status from April 8, 1942 to 
May 5, 1942, missing from May 6, 1942 to June 25, 1942 and 
from October 20, 1944 to January 8, 1945, recognized guerilla 
service from January 9, 1945 to November 4, 1945, and regular 
Philippine Army (PA) status from November 5, 1945 to December 
20, 1945.  These matters come to the Board of Veterans' 
Appeals (Board) from a November 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO).  
In that rating decision, the RO denied entitlement to 
increased ratings for the disorders shown above.  The veteran 
has perfected an appeal of that decision.

The veteran has submitted two statements and copies of 
employment and private medical records directly to the Board.  
Under the provisions of 38 C.F.R. 20.1304(c) (1999), 
pertinent evidence that has not already been considered must 
be reviewed by the RO unless a valid waiver of consideration 
has been received.  No such waiver has been received in this 
case.  However, the evidence submitted directly to the Board 
consists of X-ray films similar to those previously 
considered by the RO and records regarding his employment 
history.  The veteran also submitted statements in which he 
summarized these records and reported on his current health 
status.  The Board finds that the evidence submitted directly 
to it is either duplicative or not pertinent, and does not 
require referral to the RO. 38 C.F.R. 20.1304(c).

In a rating decision dated in December 1998, the RO denied 
entitlement to a total rating for compensation based on 
individual unemployability.  The veteran has not submitted a 
notice of disagreement with that decision, and the Board does 
not have jurisdiction to consider this issue.  Shockley v. 
West, 11 Vet. App. 208 (1998) (the Board does not have 
jurisdiction over an issue unless there is a jurisdiction 
conferring notice of disagreement)  see also Ledford v. West, 
136 F.3d 776 (Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 
(Fed. Cir. 1998); Buckley v. West, No. 96-1764 (U.S. Vet. 
App. Dec. 3, 1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
of the veteran's appeal has been obtained by the RO.

2.  The veteran sustained a through and through gunshot wound 
involving Muscle Groups III and IV, which resulted in 
moderate disability in each muscle group, and a well-healed 
scar.

3.  The residuals of a shell fragment wound to the left 
temple are manifested by retained foreign metallic bodies and 
a well-healed scar.

4.  The residuals of a shell fragment wound to the right 
upper arm are manifested by retained metallic foreign bodies 
and a well-healed scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the 
residuals of a gunshot wound to Muscle Groups III and IV of 
the left shoulder are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.73, Diagnostic Codes 
5303, 5304 (1999).

2.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound of the left temple are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.40, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1999).

3.  The criteria for a compensable disability rating for 
residuals of a shell fragment wound to the right upper arm 
are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 
4.40, 4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that he was 
wounded in action by hand grenade fragments in June 1945 in 
the right temple and lower third of the right arm.  No 
service medical records are available relating to treatment 
of those injuries.  In August 1945, he sustained a gunshot 
wound (GSW) to the left shoulder in action, with the point of 
entry at the supraspinatus and exit at the trapezius and top 
of shoulder.  The shoulder wound was treated with debridement 
and the closure was performed in September 1945.

The report of a September 1950 VA medical examination shows 
that the veteran had a semi-circular keloid scar from the 
supraclavicular region at the level of the middle third of 
the clavicle, left to the supradeltoid region on external end 
of the same clavicle through the supraspinatus portion of the 
left scapula 7 inches by 3/4 inch in size.  The semi-circular 
scar was reported to be a result of the "coaptation" of the 
gunshot wound.  Small palpable MFBs on the temporo-parietal 
region with no visible residuals of a scar on the right 
temple and a small, non-adherent scar at the antero-lateral 
aspect of the lower third of the right arm were recorded.  X-
ray studies confirmed multiple MFBs in the soft tissue over 
the left parietal and frontal skull bone.  The largest 
fragment was .7 by .5 cm in size.  No bony abnormalities were 
noted.  There were also multiple metallic foreign bodies in 
the soft tissue of the right arm, with the largest fragment 
.2 cm in diameter.  

In a December 1950 rating decision, the RO granted service 
connection for the residuals of the GSW to the left shoulder 
and SFWs of the right arm and scalp.  The injury to Muscle 
Groups III and IV of the left shoulder girdle as residuals of 
the GSW was assigned a 20 percent rating.  Service connection 
was granted for a scar of the right arm and left temple as a 
residual of a SFW and retained foreign bodies, with a 
noncompensable rating.

The veteran complained of left chest and back pain with 
movement of the left upper extremity in an August 1971 VA 
examination.  A scar of the postero-superior aspect of the 
inner region of the left shoulder which was slightly 
depressed, slightly adherent with muscle injury involving 
trapezius and supraspinatus was noted.  No limitation of 
motion of the left shoulder was observed.

In a March 1972 VA examination, the veteran complained of 
pain at the left shoulder and radiating pain to the anterior 
chest and tingling at the site of the scar on heavy lifting.  
A scar at the left shoulder, starting at the left acromio-
clavicular joint extending to about 7 cm medially in a "U" 
shape was noted.  Each arm of the "U" was about 9 cm long 
and 1 cm wide.  The scar was adherent and depressed at the 
medial arm of the "U".  Extension of the arm at the left 
shoulder was to 160 degrees.  A scar at the left temporal 
area appeared superficial and non-adherent to the skin.  The 
scar at the right arm was non-adherent.

X-ray studies revealed no abnormality of the left shoulder 
and no MFBs were noted.  An adherent scar at the shoulder, 
causing limitation of motion, and scars to the left temporal 
area and right arm, which were non-adherent and non-
disfiguring, were diagnosed.

The veteran again claimed entitlement to an increased rating 
for the SFW to the head in September 1994.  He claimed that 
he suffered pain as a result of MFBs in his body and severe 
headaches as a result of MFBs in his head.

A September 1994 private X-ray examination revealed MFBs in 
the soft tissues of the left temporal, parietal, cheek and 
mandibular regions.

Private examination of the left shoulder in October 1994 
revealed a scar over the supraclavicular area at the level of 
the middle third to the proximal third of the clavicle.  A 
scar was also noted over the supradeltoid extending to the 
outer third of the clavicle extending to the left scapular 
region measuring about 7 inches by 1/2 inch.  On percussion 
over the left shoulder, tingling was noted and limitation of 
shoulder movement was observed.  It was found that due to 
residuals of the SFW over the left temporal area, pain was 
felt on pressure.  It was also found that due to scarring 
from the GSW, the shoulder muscles became fibrotic thus 
limiting movement.  The physician indicated that paresthesia 
may have been due to an injury to the nerves of the shoulder 
area, causing radiating pain.

In a November 1994 VA orthopedic examination, the veteran 
complained of occasional pain in the left shoulder.  No 
limitation of motion of the shoulder was noted.  Residuals of 
shrapnel wound to the left shoulder in Muscle Groups III and 
IV and residuals of MFBs in the left scalp and cheek and 
right arm were diagnosed.  

In the November 1994 VA muscular examination muscle loss at 
the left shoulder in Muscle Groups III and IV was noted.  A 
neurologic examination revealed limitation of movement of the 
left shoulder but no neurological deficits were noted.  X-ray 
examination of the skull revealed a number of small MFBs in 
the scalp over the left parietal bone and in the left cheek, 
antero-inferior to the ear.  No bone injury was noted.  
Residual MFBs in the left scalp and cheek was diagnosed.  No 
cranial fracture was noted.  X-ray examination of the right 
arm revealed a few small MFBs imbedded in the distal 
anteromedial biceps muscle.  No bone injury or sign of soft 
tissue reaction were seen.  Residual MFBs of the right biceps 
muscle were diagnosed.

In a July 1995 statement, the veteran indicated that his 
service connected shoulder condition was aggravating a hand 
condition.

An August 1995 VA examination of the veteran's left shoulder 
joint showed flexion and abduction to 160 degrees, and 
external and internal rotation to 80 degrees.  The shoulder 
joint was found to be normal.  A curved and well-healed 
surgical scar on the left shoulder was also noted.  A scar 
and muscular examination revealed an "evident" scar on the 
left temple and scar over the right arm.  Residuals of a SFW 
to the left shoulder girdle in Muscle Groups III and IV and 
residuals of MFBs in the left scalp and cheek and in the 
right arm were also noted.  In an orthopedic examination, the 
veteran complained of pain in the left shoulder, right arm 
and temple.  No evidence of fracture of the left shoulder 
joint was noted.  No other diagnoses were made.  In a 
neurologic examination, the veteran complained of pain and 
limitation of movement of the left shoulder.  X-ray 
examinations made at that time revealed essentially no 
abnormality of the left shoulder.  MFBs in the left scalp and 
cheek and in the right arm were detected.

In an August 1995 private examination, the veteran reported 
that he was right handed and had been suffering pain and 
numbness in the left upper extremity since 1945.  Full range 
of motion of the shoulder was noted.  An electromyographic 
examination was performed and mild multiple peripheral 
neuropathy affecting the upper extremity was diagnosed.

In an August 1997 VA neurologic examination, the veteran 
complained of pain at the left shoulder.  No weakness, 
atrophy, reflex or sensory impairment was noted in the upper 
extremities.  No neurologic deficit was detected.  During the 
orthopedic examination, the veteran complained of pain in the 
left shoulder with heavy lifting or in the cold.  Diagnoses 
of a healed scar at the left shoulder girdle as a residual of 
a GSW to Muscle Groups III and IV of the left shoulder and a 
healed scar at the right arm as a residual of MFBs were made.  
No limitation of movement of the left shoulder was noted.  X-
ray examination of the left shoulder joint found it to be 
fairly maintained.  Examination of the skull found no 
evidence of craniofacial fracture.  MFBs in the left parietal 
and preauricular soft tissues were also detected.  
Examination of the right upper arm revealed MFBs.

An August 1997 muscular examination revealed an old injury to 
Muscle Groups III and IV.  No tissue loss was noted.  Fair 
muscle strength of the left upper extremity was noted.  Some 
pain was noted upon elevation of the shoulder.  Examination 
of the joints revealed flexion, abduction, and extension of 
the left shoulder to 120 degrees, rotation to 40 degrees.  
Pain at the left shoulder was noted.  The diagnosis was a 
healed scar at the left shoulder girdle as a residual of the 
GSW.

A scar examination at that time noted the 14 cm "U" shaped 
scar at the left shoulder as a residual of a GSW.  The scar 
was slightly depressed, non-adhesive, and non-tender.  Pain 
on forward flexion and abduction of the shoulder was 
observed.  No limitation of motion of the left shoulder was 
noted, however.  A barely visible healed scar at the right 
arm in the distal medial third and left temple was noted.  
The temple scar was non-tender and non-adhesive.  X-rays 
revealed MFBs in the shoulder joint, left scalp, cheek, and 
right arm.  Diagnoses of residual GSW to the left shoulder 
girdle and injury to Muscle Groups III and IV, and healed 
scar of the right arm, left temple and retained MFBs to the 
left scalp, cheek and right arm were made.

An August 1998 VA muscular examination noted a 12 cm slightly 
depressed, non-tender scar over the supra scapularis muscle 
area.  Flexion of the left shoulder was to 130 degrees, 
abduction was to 120 degrees, adduction was to 30 degrees and 
external and internal rotation was to 50 degrees.  A nerve 
examination revealed sensory motor loss over the peripheral 
nerve of the left upper extremity, sensory loss over the 
median/radial ulnar nerve distribution.  There was no 
evidence of peripheral neuropathy.  No tenderness over the 
shoulder scarring was noted during the VA scar examination.  
A non-tender 1-cm by 1-cm scar was noted over the anterior 
aspect, middle third area, of the right arm.  A diagnosis of 
a GSW to the left shoulder over the suprascapularis muscle 
area was made.  

The veteran indicated in his February 1998 notice of 
disagreement that he suffered pain, particularly in the areas 
where MFBs are located.  

In a May 1999 statement, the veteran complained of shoulder 
pain and tingling at the shoulder scar site upon heavy 
lifting.  He provided a private X-ray examination report 
dated in April 1999 which noted calcific densities in the 
left temporo-occipital area of the scalp and ventral aspect 
of the soft tissue shadow of the distal third of the right 
arm.  There were no other significant findings noted.


II.  Laws and Regulations

The Board finds that the veteran's claims for increased 
ratings are well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The relevant evidence 
pertaining to the issue consists of the veteran's available 
service medical records, VA and private medical examinations 
and the veteran's statements.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claims and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

The laws and regulations governing the evaluation of muscle 
injuries were amended effective June 3, 1997.  Where a claim 
was pending at the time of the changes, VA is required to 
consider both the old and new version of the regulations and 
apply the version most favorable to the veteran.  Fischer v. 
West, 11 Vet. App. 121 (1998); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The former provisions of 38 C.F.R. § 4.55 provide in 
pertinent part as follows:

The following principles as to 
combination of ratings of muscle injuries 
in the same anatomical segment, or of 
muscle injuries affecting the movements 
of single joint, either alone or in 
combination or limitations of the arc of 
motion will govern the ratings:

(a) Muscle injuries in the same 
anatomical region, i.e., (1) shoulder 
girdle and arm, (2) forearm and hand, (3) 
pelvic girdle and thigh, (4) leg and 
foot, will not be combined, but instead, 
the rating for the major group will be 
elevated from moderate to moderately 
severe, or from moderately severe to 
severe according to the severity of the 
aggregate impairment of function of the 
extremity.

(b) Two or more severe muscle injuries 
affecting the motion (particularly 
strength of the motion) about a single 
joint may be combined but not in 
combination receive more than the rating 
for ankylosis of that joint at an 
"intermediate" angle, except that with 
severe injuries involving the shoulder 
girdle and arm, the combination may not 
exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  
Claims of an unusually severe degree of 
disability involving the shoulder girdle 
and arm or the pelvic girdle and thigh 
muscles wherein the evaluation in 
criteria under this section appears 
inadequate may be submitted to the 
Director, Compensation and Pension 
Service, for consideration under 
§ 3.321(b)(1) of this chapter.

(c) With definite limitation of the arc 
of motion, the rating for injuries to 
muscles affecting motion within the 
remaining arc may be combined but not to 
exceed ankylosis at an "intermediate" 
angle.

(d) With ankylosis of the shoulder, the 
intrinsic muscles of the shoulder girdle 
(Groups III or IV) are out of commission 
and carry no rating for injury however 
severe.  The extrinsic muscles (Group I 
and II) which act on the shoulder as a 
whole may, if severely injured elevate 
the rating to ankylosis at an unfavorable 
angle.

(f) With disability such as flail joint, 
ankylosis, faulty union, limitation of 
motion, etc., muscle injuries affecting 
junction at a lower level may be 
separately rated and combined, always 
reserving the maximum amputation rating 
for the most severe injuries.

(g) Muscle injury ratings will not be 
combined with peripheral nerve paralysis 
ratings for the same part, unless 
affecting entirely different functions.

38 C.F.R. § 4.55 (1996)

The current provisions of 38 C.F.R. § 4.55 read as follows:

(a) A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions. (b)  For rating 
purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 
5 anatomical regions: 6 muscle groups for 
the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic 
codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 
5310 through 5312); 6 muscle groups for 
the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle 
groups for the torso and neck (diagnostic 
codes 5319 through 5323).  (c) There will 
be no rating assigned for muscle groups 
which act upon an ankylosed joint, with 
the following exceptions: (1) In the case 
of an ankylosed knee, if muscle group 
XIII is disabled, it will be rated, but 
at the next lower level than that which 
would otherwise be assigned. (2) In the 
case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, 
the evaluation of the shoulder joint 
under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.  (d) The combined evaluation of 
muscle groups acting upon a single 
unankylosed joint must be lower than the 
evaluation for unfavorable ankylosis of 
that joint, except in the case of muscle 
groups I and II acting upon the shoulder.  
(e) For compensable muscle group injuries 
which are in the same anatomical region 
but do not act on the same joint, the 
evaluation for the most severely injured 
muscle group will be increased by one 
level and used as the combined evaluation 
for the affected muscle groups.  (f) For 
muscle group injuries in different 
anatomical regions which do not act upon 
ankylosed joints, each muscle group 
injury shall be separately rated and the 
ratings combined under the provisions of 
Sec. 4.25.

38 C.F.R. § 4.55 (1999).

The former provisions of 38 C.F.R. § 4.56 read as follows:

Muscle injuries are considered slight if 
they involve simple muscle wounds without 
debridement, infection or the effects of 
lacerations.  Treatment records typically 
show a wound of slight severity or 
relatively brief treatment and a return 
to duty, and healing with good functional 
results, and no consistent complaints of 
the cardinal symptoms of muscle injuries 
or painful residuals.  The objective 
findings would include a minimal scar, 
little if any evidence of a fascial 
defect, atrophy, or impaired muscle 
tonus, and no significant impairment of 
function and no retained metallic 
fragments.

Muscle injuries are considered moderately 
disabling under the criteria contained in 
38 C.F.R. 4.56, if they involve deep 
penetration by small shell fragments of 
relatively short track.  The medical 
records would show hospitalization during 
service and records following service 
showing consistent complaint from the 
time of the first examination forward of 
one or more of the cardinal symptoms of 
muscle wounds particularly fatigue and 
fatigue pain after moderate use.  Current 
objective findings would include scars 
indicative of a relatively short track of 
the missile through muscle tissue, signs 
of moderate loss of deep muscle fascia or 
substance, or impairment of muscle tonus, 
and of definite weakness or fatigue.

A moderately severe shell fragment wound 
would result from a deep penetrating 
wound by a high velocity missile of small 
size or large missile of low velocity, 
with debridement, prolonged infection or 
sloughing of soft parts, and 
intermuscular cicatrization (scars 
extending into muscle tissue).  The 
medical records would show 
hospitalization for a prolonged period 
during service for treatment of a severe 
wound with record s of consistent 
complaints of the cardinal symptoms of a 
muscle injury.  The objective findings 
would include relatively large scars so 
situated as to indicate a track of the 
missile through important muscle groups.  
There would be indications of moderate 
loss of muscle substance or moderate loss 
of normal firm resistance compared with 
the sound side.  There would also be 
evidence of marked or moderately severe 
muscle loss.

38 C.F.R. § 4.56 (1997).

The current provisions of 38 C.F.R. § 4.56, read as follows:

(a)  An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal. 

(b)  A through-and-through injury with 
muscle damage shall be evaluated as no 
less than a moderate injury for each 
group of muscles damaged.

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d) Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: (1) Slight disability of 
muscles--(i) Type of injury. Simple wound 
of muscle without debridement or 
infection. (ii) History and complaint. 
Service department record of superficial 
wound with brief treatment and return to 
duty. Healing with good functional 
results.  No cardinal signs or symptoms 
of muscle disability as defined in 
paragraph (c) of this section. (iii) 
Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of 
function or metallic fragments retained 
in muscle tissue.  (2)  Moderate 
disability of muscles--(i)  Type of 
injury.  Through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
(ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings. Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.  
(3) Moderately severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements. (iii) 
Objective findings.  Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment. (4) Severe disability of 
muscles--(i) Type of injury. Through and 
through or deep penetrating wound due to 
high-velocity missile, or large or 
multiple low velocity missiles, or with 
shattering bone fracture or open 
comminuted fracture with extensive 
debridement, prolonged infection, or 
sloughing of soft parts, intermuscular 
binding and scarring.  (ii) History and 
complaint. Service department record or 
other evidence showing hospitalization 
for a prolonged period for treatment of 
wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of 
this section, worse than those shown for 
moderately severe muscle injuries, and, 
if present, evidence of inability to keep 
up with work requirements.  (iii) 
Objective findings. Ragged, depressed and 
adherent scars indicating wide damage to 
muscle groups in missile track.  
Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles 
in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of 
strength, endurance, or coordinated 
movements compared with the corresponding 
muscles of the uninjured side indicate 
severe impairment of function.  If 
present, the following are also signs of 
severe muscle disability:  (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle.  (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests.  (D) Visible or measurable 
atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy 
of muscle groups not in the track of the 
missile, particularly of the trapezius 
and serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile.

38 C.F.R. § 4.56 (1999).

Diagnostic Code 5303 for injury to Muscle Group III provides 
rating criteria for the clavicular and deltoid muscles of the 
shoulder girdle.  A 30 percent rating applies if the 
disability of the non-dominant extremity is severe, a 20 
percent rating applies if the disability is moderately severe 
or moderate, and a noncompensable rating applies if the 
disability is slight.  38 C.F.R. § 4.73.

Diagnostic Code 5304 for injury to Muscle Group IV provides 
rating criteria for the supraspinatus, infraspinatus, teres 
minor, subscapularis, and coracobrachialis muscles of the 
shoulder girdle.  A 30 percent rating applies if the 
disability is severe, a 20 percent rating applies if the 
disability is moderately severe, a 10 percent rating applies 
if the disability is moderate, and a noncompensable rating 
applies if the disability is slight.  38 C.F.R. § 4.73.

Diagnostic Code 7800 provides a 10 percent evaluation for 
scars that are slightly disfiguring of the head, face or 
neck.  Diagnostic Code 7803 provides a 10 percent evaluation 
if a superficial scar is poorly nourished with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
evaluation for superficial scars that are tender and painful 
on objective demonstration.  Diagnostic Code 7805 for other 
scars indicates that other scars are to be evaluated based on 
the limitation of function of the part affected.  38 C.F.R. § 
4.118.

The evaluation of the severity of disability is to be based 
on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).



III.  Analysis

A.  Increased Rating for Injury to Muscle Groups III and IV

Currently, the veteran's service connected residuals of a GSW 
injury to Muscle Groups III and IV of the left shoulder are 
rated as 20 percent disabling under Diagnostic Code 5303.  

Under the former provisions of 38 C.F.R. § 4.72 (1997), and 
the current provisions of 38 C.F.R. § 4.56, a through and 
through GSW with muscle damage will warrant at least a 
moderate rating.  The record shows that the veteran's gunshot 
wound involved an entrance site and an exit site.  Thus, it 
must be concluded that the injury was through and through.  
Recent examinations have shown fair muscle strength and 
depressed scars.  All examinations have reported residuals of 
a wound involving Muscle Groups III and IV.  Therefore the 
Board finds that the through and through wound was 
accompanied by muscle damage.

Under the old and new provisions of 38 C.F.R. § 4.55, muscle 
injuries in the same anatomical region, i.e., shoulder girdle 
and arm, will not be combined, but instead the rating for the 
major group will be elevated from moderate to moderately 
severe.  Regardless of which group is considered to be the 
major group, both Muscle Groups III and IV provide for a 20 
percent evaluation for moderately severe injury.  Therefore, 
elevating the veteran's disability to the moderately severe 
level results in the current evaluation of 20 percent.

If the veteran's injuries met the criteria for a moderately 
severe injury they could be elevated to the severe level and 
awarded an increased rating.  However, the record does not 
show that his injury required prolonged hospitalization.  He 
has not been found to have loss of deep fascia.  Indeed no 
loss of muscle has been reported. 

There was no evidence of injury by a large missile, prolonged 
infection, sloughing of soft parts or intramuscular 
cicatrization, however.  The objective findings have not 
included bone fracture, ragged scarring or scarring residuals 
are indicative of wide damage to muscle groups.  There was no 
evidence of a loss of deep fascia or abnormal muscle swelling 
or contraction.  Nor were minute multiple scattered foreign 
bodies detected.  There was also no evidence of scar adhesion 
to any bone structures or any muscle atrophy.  Thus, the 
competent medical evidence does not show muscle damage 
consistent with criteria that is indicative of severe muscle 
damage.

Recent examinations have revealed no evidence of muscle 
injury.  Although the veteran claims pain with use of the 
left shoulder, no loss of power, weakness, fatigue, 
impairment of coordination and uncertainty of movement has 
been shown.  No fatigue, weakness, atrophy, reflex or sensory 
impairment was noted in an August 1997 VA examination.  Some 
sensory motor loss was noted in the area during an August 
1995 private examination and an August 1998 VA examination, 
but no other signs or symptoms of muscle disability were 
noted. 

Accordingly, the Board must conclude that the veteran's 
injury is not manifested by the objective findings necessary 
for an increased evaluation under either version of 38 C.F.R. 
§  4.56.

The Board notes that separate and distinct manifestations 
arising from the same disease or injury may be rated 
separately.  Manifestations are considered to be separate and 
distinct if none of the symptomatology for any of the 
manifestations is duplicative of or overlapping with the 
symptomatology of the other manifestation.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994); 38 C.F.R. § 4.25.

In addition to the injuries to Muscle Groups III and IV, the 
medical evidence shows that the residual scars are well 
healed, only slightly depressed, and not tender deforming or 
adherent (although they were previously reported to restrict 
arm motion, this finding has not been duplicated on more 
recent examinations).  The scar is not poorly nourished with 
repeated ulceration, tender or painful on objective 
demonstration, nor does it result in any functional 
limitation to the upper extremity.  The Board finds, 
therefore, that an increased rating for the wound scar is not 
warranted.


B.  Increased Rating for Scars


The veteran's service medical records show that he incurred a 
scar as a result of a SFWs of the right arm and left temple, 
with retained metallic foreign bodies.  The medical evidence 
indicates that the shell fragment injury did not result in 
any injury to the muscles, bones, or nerves of the arm, 
skull, or cheek, and the manifestations of the injuries are 
therefore limited to the scarring.  Although the veteran 
contended in an August 1994 statement that the MFBs in his 
head cause headaches, his assertions are not supported by 
medical evidence showing that the MFBs have resulted in any 
disability, other than scarring.  Headaches have not been 
reported on examinations  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (holding that a lay person is not competent 
to offer an opinion as to medical causation).

The evidence does not show that the scarring of the head or 
right arm is poorly nourished with repeated ulceration, 
tender and painful on objective demonstration, or that it 
results in any limitation of function.  The Board finds that 
the preponderance of the evidence is against the claim of 
entitlement to a compensable disability rating for the 
scarring of the right arm, left temple and cheek.
Extraschedular ratings are for consideration when there is an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, so as to render impractical the application 
of the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the residuals of the 
veteran's GSW or SFWs have resulted in frequent 
hospitalizations, or that they have caused marked 
interference with his employment.  Indeed, the veteran has 
not undergone any recent hospitalization for his service 
connected disabilities.  The veteran has asserted that his 
disabilities caused him to retire early because of his 
service connected disabilities.  This assertion could be 
construed as asserting that his disabilities caused marked 
interference with employability.

In an application for increased compensation based on 
individual unemployability received in August 1998, the 
veteran indicated variously that he had retired in July 1998, 
at the age of 76, or that he was currently employed.  The 
veteran's ability to maintain employment on at least a half 
time basis well into an advanced age, belies a finding that 
his service-connected disabilities have caused marked 
interference with employment.  It is true that the veteran 
reported that he had changed jobs in October 1969 and become 
self employed because of an inability to perform heavy 
lifting, however, there is no indication that this change was 
economically detrimental to the veteran, or was not 
adequately compensated by his schedular evaluation.  In 
short, there has been no showing that the application of the 
regular schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to an increased evaluation for 
residuals of a gunshot wound to Muscle Groups III and IV of 
the left shoulder, currently rated as 20 percent disabling is 
denied.

The claim of entitlement to an increased (compensable) 
evaluation for residuals of a shell fragment wound to the 
left temple with retained metallic foreign bodies is denied.

The claim of entitlement to an increased (compensable) 
evaluation for residuals of a shell fragment wound to the 
right upper arm with retained metallic foreign bodies is 
denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

